Title: From George Washington to The States, 22 January 1782
From: Washington, George
To: The States


                  
                     Sir
                     Philada 22d January 1782
                  
                  Altho’ it may be somewhat out of my province, to address your Excellency on a Subject, not immediately of a military nature, yet, I consider it so nearly connected with and so essential to the operations under my direction, that I flatter myself, any interference will not be deemed impertinent.
                  Upon applying to the superintendant of Finance, to know how far I might depend upon him for the pay—Feeding and Cloathing of the Army, for the current year, and for the sums necessary to put it and keep it in motion, he very candidly laid open to me the state of our moneyed affairs, and convinced me, that, although the assistances we had derived from abroad were considerable, yet, they would be by no means adequate to our expences.  He informed me further, that to make up this deficiency, the States had been called upon, by Congress, for eight Millions of Dollars for the service of the year 1782, and shewed me the Copy of a circular letter from himself to the several Legislatures, in which, he had so fully and clearly pointed out the necessity of a compliance with the requisition, that it is needless for me to say more on that head, than that I intirely concur with him in opinion—so far as he has gone on the matter—But there are other reasons, which could not be so well known to him as they are to me, as having come under my immediate observation, and which, therefore, I shall take the liberty to mention.
                  Your Excellency cannot but remember the ferment into which the whole Army was thrown, twelve months ago, for the want of pay and a regular supply of Cloathing and provisions; and with how much difficulty they were brought into temper, by a partial supply of the two first, and a promise of more regular supplies of all in future.  Those promises the Soldiery now begin to claim, and, altho’ we shall be able to satisfy them tolerably in respect to Cloathing, and perfectly in regard to provision, (if the Financier is enabled to comply with his Contracts) yet, there is no prospect of obtaining pay, untill part of the Money required of the States can be brought into the public Treasury.  You cannot conceive the uneasiness which arises from the total want of so essential an Article as money, and the real difficulties in which the Officers, in particular, are involved, on that account.  The favorable aspect of our Affairs, and the hopes that matters are in a train to afford them relief, contribute to keep them quiet, but I cannot answer for the effects of a disappointment.
                  Enabling the Financier to comply with his Contracts is a matter of the utmost consequence—the very existence of the Army depends upon it.  Should he fail in his payments, the Contract ceases, and there is no alternative left, but to disband, or live upon the seizure of the neighbouring property.  The saving to the public, in feeding an Army by Contracts, is too well known to need any illustration, and that alone, ought to be a sufficient inducement to the States to find the means of adhering to it.
                  It will, perhaps, be urged, that the sum called for is immense, and beyond the ability of the Country to pay.  There is one plain answer to that objection, should it be made.  It is that if the War is carried on, a certain expence must be incurred, and that such expence must be drawn from the people, either, by a partial, cruel, and, I may say, illegal seizure of that property, which lays most convenient to the Army, or, by a regular and equitable Tax in Money on specific Articles.  Money, if it can be procured, is to be preferred—because it is neither liable to waste, nor is it expensive in the mode of collection or transportation: Whereas, I think I may venture to say, that a great proportion of the specific Articles have been wasted, after the people have furnished them, and that the transportation alone, of what have reached the Army, has in numberless instances, cost more than the value of the Articles themselves.
                  To bring this War to a speedy and happy conclusion must be the fervent wish of every lover of his Country,  and sure I am, that no means are so likely to effect these, as vigorous preparations for another Campaign.  Whether then we consult our true interest—substantial oeconomy—or sound policy, we shall find, that relaxation and languor are, of all things, to be avoided.  Conduct of that kind, on our part, will produce fresh hopes and new exertions on that of the enemy; whereby, the War, which has already held beyond the general expectation, may be protracted to such a length, that the people, groaning under the Burthen of it, and despairing of success, may think any change, a change for the better.
                  I will close with a request, that your Excellency will be good enough to take the first opportunity of laying these my sentiments before the Legislature of your State.  From the attention they have ever been pleased to pay to any former requisitions or representations of mine, I am encouraged to hope, that the present, which is equally important with any I have ever made, will meet with a favorable reception.  I have the honor to be with great Respect Your Excellency’s Most obt and humble servt
                  
                     Go: Washington
                  
                  
                     P.S.  The Return of Troops called for by Resolve of the 10th of Decemr is collecting and will be forwarded very soon—The remote situation of some of the Corps has made it a tedious business, but such is the nature of it that an accurate Return cannot be digested untill the Returns of all the Legionary Corps and those of Artillery are obtained, that credit may be given for the Men serving in them.
                  
                  
               